LyoN, J\
We are satisfied that there was no error in the rulings of the court upon objections to the admission of testimony, or, at least, none which could possibly prejudice the defendant, and that the findings of fact are sustained by the evidence.
The act of 1865, ch. 4-00, which imposed the taxes in question, is a valid law. It was so held by this court in Van Slyke v. The State, 23 Wis., 655, and in Bagnall v. The State, 25 id., 112; and this ruling has been affirmed by the supreme court of the United States. That law makes the taxes which it imposes a lien upon the shares of stock taxed (sec. 2); and we are not aware of any subsequent legislation which removed such lien.
Hence, when the plaintiff purchased the stock, it was subject to a lien for the unpaid taxes, and remained subject thereto until they were paid pursuant to ch. 23, Laws of 1872. It requires but little evidence to prove that the stock was lessened in value by the nonpayment of the taxes, in an amount equal to the taxes. And, the taxes having been lawfully iin-posed, there can be no doubt that the plaintiff or the bank might pay them at any time, if payment thereof was necessary to the maintenance of this action.
The legislation on the subject since 1865 for the purpose of enforcing payment of the taxes imposed by the law of 1865, is of no importance in the case. It is quite immaterial whether .such legislation was or was not effectual to accomplish the intended purpose. If not effectual for such purpose, the controlling facts still remain, that when the plaintiff purchased the stock it was subject to the lien for the taxes, and that sulch taxes were paid pursuant to law.
Peters v. Myers, 22 Wis., 602, illustrates these views, and is a stronger case for the plaintiff. The point there decided is correctly stated in a head note as follows: “ Land conveyed in 1861, with covenant against incumbrances, was subsequently sold for taxes of 1857, reassessed in 1862 under an act of *251the legislature of that year, the original assessment being invalid. Held, that there was a breach of the covenant, the lien of the tax relating back to the time when the land was entered on the assessment roll, and the' aggregate amount of taxes for the year 1857 determined.”
It appearing, therefore, that the defendant, when he sold the stock, concealed a fact, known by him and not known by the defendant, which rendered the value of the stock less than it otherwise would have been, and that the difference equals the judgment, it necessarily follows that the plaintiff is entitled to the judgment he has recovered.
By the Goiurt. — Judgment affirmed.